DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 9/19/2022 does not place the application in condition for allowance.
	The previous art rejections are withdrawn due to Applicant’s amendment.
	The previous double patenting rejections with respect to application 17/144,479, application 17/287,607, US Patent 10,903,782, and US Patent 10,630,231 are withdrawn due to Applicant’s amendment.
	New analysis follows.

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-7 and 15-20 in the reply filed on 9/19/2022 is acknowledged.

Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-7, 15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPub 2019/0072150 to Kull (included in Applicant’s IDS filed 9/20/2022). The subject matter relied upon in Kull finds support in provisional application 62/555,327, filed 9/7/2017. Supporting information regarding physical properties is provided by US PGPub 2013/0217524 to Antchak.
Regarding claims 1, 3, and 5-7, Kull teaches a photovoltaic tracker system comprising
an actuator coupled to a collection of photovoltaic modules (PV array of ¶0044) and configured to rotate the collection of photovoltaic modules around an axis (while the embodiment disclosed in ¶0044 does not discuss an actuator, a skilled artisan would at once envisage a system with such an actuator based on the discussion of the system in other parts of the reference; ¶0003: “ Such an array can include a motor driving a rotating beam to which the PVs are attached.”; MPEP §2131.02.III) 
a linear damper 100 coupled to the collection of photovoltaic modules (¶0032-0035).
A valve (the combination of the washer identified in Marked-up Fig. 2 below, analogous to washer 320, and the nut, referred to as 145 in the text and labeled 310 in Figs., functions as a valve allowing or disallowing flow of fluid), passively and gradually opens or closes a second port (analogous to bypass groove 340 of Fig. 3A, identified in Marked-up Fig. 2 below; ¶0040) based on the current loading force on the collection of photovoltaic modules (the flow of fluid 410 in Figs. 3, 4, which changes as a function of amount of force from the wind on the modules, ¶0038-0040). Kull teaches that the force applied by the damper is variable depending upon the speed of movement of the modules, where the speed is increased or decreased by the current loading force of wind (¶0003-0006, 0040). While Kull does not specifically teach that the damping ratio changes, a skilled artisan would understand that such a variation in damping force is related to a  change in damping ratio (¶0070 of Antchak). Therefore a skilled artisan would understand that the damper has a variable damping ratio that varies passively between multiple damping ratio stages based on a speed of the system, wherein a damping ratio stage of the multiple damping ratio stages having a greater damping ratio corresponds to a faster speed of the system.
Per claim 3, Kull teaches the limitations of claim 1. A skilled artisan would understand from Kull and the reasoning above that the damper is capable of operating with a first damping ratio when the actuator is rotating the photovoltaic modules and a second damping ratio when the photovoltaic modules are accelerating under wind loading, wherein the second damping ratio is higher than the first damping ratio.
Per claim 5, Kull teaches the limitations of claim 3. The damper 100 further comprises
a chamber 190 (Fig. 1, ¶0032-0035)
a piston 150/350 (Figs. 1, 2) 
a first port (analogous to bypass groove 340 of Fig. 3A, identified in Marked-up Fig. 2 below; ¶0040)
a second port (Figs. 3C, 3D, ¶0042)
a valve (the combination of the washer identified in Marked-up Fig. 2 below, analogous to washer 320, and the nut, referred to as 145 in the text and labeled 310 in Figs., functions as a valve allowing or disallowing flow of fluid), configured to open or close the second port.
[AltContent: textbox (first port)][AltContent: textbox (second port)][AltContent: arrow][AltContent: arrow][AltContent: textbox (washer)][AltContent: arrow]
    PNG
    media_image1.png
    232
    438
    media_image1.png
    Greyscale

Per claim 6, Kull teaches the limitations of claim 1. The damper supports at least a portion of a load placed on the photovoltaic system by an environmental condition (wind loading discussed in the cited text).
Per claim 7, Kull teaches the limitations of claim 1. The actuator is configured to move the collection of photovoltaic modules to change an angle of the collection of photovoltaic modules relative to the base (the previously cited passages recite rotation driven by the motor with respect to the non-rotating support member).
Regarding claims 15-18 and 20, Kull teaches a linear damper 100 of a solar tracker comprising
a chamber 190 (Fig. 1, ¶0032-0035)
a piston 150/350 (Figs. 1, 2) 
a first port (analogous to bypass groove 340 of Fig. 3A, identified in Marked-up Fig. 2 below; ¶0040)
a second port (Figs. 3C, 3D, ¶0042)
a valve (the combination of the washer identified in Marked-up Fig. 2 below, analogous to washer 320, and the nut, referred to as 145 in the text and labeled 310 in Figs., functions as a valve allowing or disallowing flow of fluid), configured to open or close the second port.
[AltContent: textbox (first port)][AltContent: textbox (second port)][AltContent: arrow][AltContent: arrow][AltContent: textbox (washer)][AltContent: arrow]
    PNG
    media_image1.png
    232
    438
    media_image1.png
    Greyscale

The valve (the combination of the washer identified in Marked-up Fig. 2 above, analogous to washer 320, and the nut, referred to as 145 in the text and labeled 310 in Figs., functions as a valve allowing or disallowing flow of fluid), passively and gradually opens or closes the second port (analogous to bypass groove 340 of Fig. 3A, identified in Marked-up Fig. 2 below; ¶0040) based on the current loading force on the collection of photovoltaic modules (the flow of fluid 410 in Figs. 3, 4, which changes as a function of amount of force from the wind on the modules, ¶0038-0040). Kull teaches that the force applied by the damper is variable depending upon the speed of movement of the modules, where the speed is increased or decreased by the current loading force of wind (¶0003-0006, 0040). While Kull does not specifically teach that the damping ratio changes, a skilled artisan would understand that such a variation in damping force is related to a change in damping ratio (¶0070 of Antchak). Therefore a skilled artisan would understand that the damper has a variable damping ratio that varies passively between progressive stages based on a speed of the system to which the linear damper is installed.
	Per claim 16, Kull teaches the limitations of claim 15. The linear damper 100 dampens movement of a photovoltaic module (part of PV array of ¶0044).
Per claim 17, Kull teaches the limitations of claim 16. The linear damper dampens movement of the photovoltaic module when the photovoltaic module is under a dynamic load (wind loading discussed in the cited text).
Per claim 18, Kull teaches the limitations of claim 17. The damper supports at least a portion of the dynamic load on the photovoltaic module (Ibid.).
Per claim 20, Kull teaches the limitation of claim 16. The photovoltaic module is moved by an actuator (while the embodiment disclosed in ¶0044 does not discuss an actuator, a skilled artisan would at once envisage a system with such an actuator based on the discussion of the system in other parts of the reference; ¶0003: “ Such an array can include a motor driving a rotating beam to which the PVs are attached.”; MPEP §2131.02.III) and the damper dampens an actuator load on the photovoltaic module (wind loading discussed in the cited text).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kull as applied to claim 1 above, and further in view of US PGPub 2018/0226915 to Henderson.
Regarding claim 2, Kull teaches the limitations of claim 1. Kull does not specifically teach a controller in electronic communication with the actuator. Henderson teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to configure the actuator of modified-Kull in electronic communication with a controller in order to drive the motion of the collection of photovoltaic modules around an axis (¶0033). 
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
The combination of references provide no motivation to couple the controller and the damper; therefore a skilled artisan would necessarily form the damping force provided by the damper, and thus the damping ratio of the damper, to be set independently of the controller.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kull as applied to claim 3 above.
Regarding claims 4, Kull teaches the limitations of claim 3. While the reference does not specifically teach a quantitative second damping ratio, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the second damping ratio to cause the damper to be fully locked against the movement of the photovoltaic modules relative to a base, to accommodate the structural strength of the system (¶005, 0006, 0008, 0030, 0035).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kull as applied to claim 16 above.
Regarding claim 19, Kull teaches the limitations of claim 16. While the reference does not specifically teach a quantitative highest damping ratio, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the highest damping ratio to cause the damper to be fully locked against the movement of the photovoltaic module, to accommodate the structural strength of the system (¶005, 0006, 0008, 0030, 0035).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 15-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,903,782, and further in view of US PGPub 2019/0072150 to Kull (included in Applicant’s IDS filed 9/20/2022). The subject matter relied upon in Kull finds support in provisional application 62/555,327, filed 9/7/2017. 
‘782 claim 12 anticipates nearly all of the structure of the instant claims, and as such the structure is expected to be capable of performing any intended use also found in the instant claims. Further, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the damper to be linear, as that is a conventional form for a damper. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Claims 1-7 and 15-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,630,231, and further in view of Kull. 
‘231 claim 2 anticipates nearly all of the structure of the instant claims, and as such the structure is expected to be capable of performing any intended use also found in the instant claims. Further, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the damper to be linear, as that is a conventional form for a damper. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Claims 1-7 and 15-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 of copending Application No. 17/287,607 (reference application), and further in view of Kull. 
‘607 claim 18 anticipates nearly all of the structure of the instant claims, and as such the structure is expected to be capable of performing any intended use also found in the instant claims. Further, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the damper to be linear, as that is a conventional form for a damper. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7 and 15-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 17/144,479 (reference application), and further in view of Kull. 
‘479 claim 20 anticipates nearly all of the structure of the instant claims, and as such the structure is expected to be capable of performing any intended use also found in the instant claims. Further, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the damper to be linear, as that is a conventional form for a damper. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan S Cannon whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan S. Cannon
Primary Examiner
Art Unit 1726



/RYAN S CANNON/Primary Examiner, Art Unit 1726